Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered May 22, 2014. The judgment convicted defendant, upon her plea of guilty, of criminal possession of a forged instrument in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of two counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25 [1]). Contrary to the contention of defendant, the record establishes that she knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver constitutes a general unrestricted waiver that forecloses any challenge by her to the severity of the sentence (see id. at 255-266; People v Hidalgo, 91 NY2d 733, 737 [1998]; cf. People v Maracle, 19 NY3d 925, 928 [2012]). To the extent that defendant contends that the “written waiver of [the right to] appeal is unenforceable because it contained certain nonwaivable rights!, a]ny nonwaivable [rights] purportedly encompassed by the waiver are excluded from the scope of the waiver [and] the remainder of the waiver is valid and enforceable” (People v Williams, 132 AD3d 1291, 1291 [2015], lv denied 26 NY3d 1151 [2016] [internal quotation marks omitted]; see People v Gibson, 147 *1606AD3d 1507, 1508 [2017]; People v Mead, 133 AD3d 1257, 1258 [2015]).
Present — Whalen, P.J., Smith, Centra, Peradotto and Scudder, JJ.